PER CURIAM
In this criminal case, petitioner sought review of a Court of Appeals’ decision summarily affirming petitioner’s sentence as a dangerous offender on a first-degree rape conviction. On August 15, 2000, this court denied that petition. On August 16, 2000, petitioner moved for an order summarily vacating his sentence and remanding the case to the trial court. We treat that motion as a petition for reconsideration of our earlier decision to deny the petition for review. We conclude that this case must be , remanded to the Court of Appeals for further consideration in light of the United States Supreme Court’s decision in Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000).
The petition for reconsideration and the petition for review are allowed. The decision of the Court of Appeals is vacated, and the case is remanded to the Court of Appeals for further consideration in fight of Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000).